The record discloses examination of witnesses as if before the court; yet that was not the fact as evidenced by the note of submission.
The rule of accountability for rents and profits that mortgagee actually received, or which he could, with reasonable diligence, have received, and that liability rests upon him if he enters under a void or voidable sale, Sloan v. Frothingham,72 Ala. 589, 606, or for use and occupation, if the defendant himself was in possession of said land, Watson v. Steele,78 Ala. 361, 364; American F. L. Mortg. Co. v. Pollard, 132 Ala. 155,32 So. 630; Crittenden v. Chancey, 161 Ala. 519,49 So. 811, is fully stated in the decisions here cited; and the mortgagee is entitled to be credited for reasonable expenditure "in making repairs (as distinguished from improvements) and paying taxes"; and where there are charges for rent or losses, such items of expense are to be deducted from charges for rent, losses, or waste, Perdue v. Brooks, 85 Ala. 459, 5 So. 126; Clark v. Zeigler, 79 Ala. 346; Jackson v. Putman, 180 Ala. 39,60 So. 61; American F. L. Mortg. Co. v. Pollard, supra; Harris v. Jones, 188 Ala. 633, 65 So. 956.
Perhaps it is unnecessary to observe that one in possession of land, as purchaser at a mortgage sale duly and legally made in compliance with the terms of the mortgage, is not chargeable with rent or waste — such purchaser as the "absolute owner" is entitled to rents and profits, and unimpeachable for waste. Cramer v. Watson, 73 Ala. 127; Johnson v. Davis, 180 Ala. 143,60 So. 799.
The case should be retried under the foregoing decisions. The accounting was rested upon rents alone. A due regard should be had as to whether or not that defendant was, for a part of the time, in possession by tenants, and whether or not, in the selection of *Page 356 
tenants, he employed reasonable care and diligence in renting the mortgaged property so as to keep it in a state of good preservation and make it productive; that is to say, he is responsible for waste, gross mismanagement, and for his own tortious acts (27 Cyc. 1139) or failure to use reasonable care and diligence (31 Cyc. 674; Watson v. Steele, supra). And if mortgagee was in possession through tenants, and fails to keep the property leased, he is accountable for the loss of rents and profits, to the extent only that the "loss results from his willful default or gross negligence, which in such cases is defined as a failure to use reasonable care and diligence." American F. L.  Mtg. Co. v. Pollard, 132 Ala. 155, 162,32 So. 630, 631; Gresham v. Ware, 79 Ala. 192; Butts v. Broughton,72 Ala. 294; Sloan v. Frothingham, 72 Ala. 589; Daniel v. Coker,70 Ala. 260.
It results that the application for rehearing is granted, the judgment of affirmance set aside, and the decree of the circuit court is reversed, and the cause remanded.
SAYRE, BROWN, and FOSTER, JJ., concur.